Mr. Justice Wilkin delivered the opinion of the court: Appellant insists that the court should have excluded plaintiff’s evidence from the jury and should have instructed the jury to find a verdict for defendant. This contention is based upon the theory that the testimony introduced upon the hearing, relating to the injury, was incompetent, because appellant is not to be held liable for an injury occurring upon the line of the Terminal Eailway Association, at the union depot in St. Louis. If appellant is so liable the testimony was competent, and it cannot be urged here that it failed to establish negligence, as that question of fact has been conclusively determined by the finding of the Appellate Court. The question for our consideration here, then, is, whether the appellant company can be held liable for an injury sustained by appellee while upon the line of the other company. The facts of this case relating to the management of the train and the duty of appellant to care for the safety of its passengers, under the circumstances, are not materially different from those in Chicago and Alton Railroad Co. v. Dumser, 161 Ill. 190. The railroad company was held liable in that case, and for the reasons there announced must be so held here. Whether appellee was in the exercise of due care at the time of the injury is also a controverted question of fact'Jsettled by the decision of the Appellate Court. We find no error in the introduction or exclusion of evidence or in giving or refusing instructions. The judgment of the Appellate Court will be affirmed. Judgment affirmed.